Exhibit 10.1

Execution Version



EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into effective as of
September 18, 2017 (the “Effective Date”), by and between NextDecade
Corporation, a Delaware corporation (the “Company”), and Matthew K. Schatzman
(the “Executive”).

WHEREAS, the Company desires to engage the services of the Executive and the
Executive desires to be employed by the Company;

WHEREAS, the Company desires to be assured that the unique and expert services
of the Executive will be available to the Company, and that the Executive is
willing and able to render such services on the terms and conditions hereinafter
set forth;

WHEREAS, the Company desires to be assured that the confidential information and
goodwill of the Company will be preserved for the exclusive benefit of the
Company; and

NOW, THEREFORE, the Company and the Executive agree as follows:

1.                  EMPLOYMENT AND RESPONSIBILITIES

Commencing on the Effective Date, the Company will employ the Executive in the
position of President. The Executive will report directly to the Company’s Chief
Executive Officer (“CEO”) have such authority, and will perform all of the
duties, normally associated with this position at similarly situated companies
as well as other duties as may be reasonably assigned to him from time to time
by the CEO consistent with his position as President. The Company shall cause
Executive to be elected to its Board of Directors (the “Board”) in accordance
with the Company’s governing documents as soon as reasonably practicable
following the Effective Date. Executive shall primarily perform services under
this Agreement at the Company’s office in The Woodlands, Texas, but Executive
acknowledges that business travel is required in performing his duties and
responsibilities under this Agreement.

Immediately following “Final Investment Decision” by the Company, the
Executive’s position will change from “President” to “President and Chief
Executive Officer”, and at such time this Agreement shall be amended to reflect
such change in Executive’s title and any changes in Base Salary or Annual Bonus
(if any) that may result from the change in title. For purposes of this
Agreement, the term “Final Investment Decision” shall mean Board’s approval of
the expenditure of capital to proceed with an LNG project providing for an
aggregate of at least 4 million tons per annum.

2.                  ATTENTION AND EFFORT

The Executive will devote substantially all of his business time, ability,
attention and best efforts to the performance of his duties hereunder in a
manner that will faithfully and diligently further the Company’s business to the
exclusion of all other business activities. However, the Executive may
devote reasonable periods of time to engaging in such charitable or community
service activities, serving on such boards of professional organizations and
participating in such industry and/or trade groups and as the Board shall
approve in its discretion.

 

Page 1
Execution Version



 

3.                  TERM

The Company and the Executive agree that this Agreement and the Executive’s
employment with the Company shall commence on the Effective Date and will remain
in effect until June 30, 2020 of the Effective Date (the “Initial Employment
Term”) unless it is earlier terminated in accordance with Section 6 below. At
the conclusion of the Initial Employment Term or a Renewal Term (as defined
below), this Agreement shall automatically extend for an additional one (1) year
period (subject to earlier termination as provided in Section 6) (each such one
(1) year period, a “Renewal Term”), unless the Company gives the Executive, or
the Executive gives the Company, as applicable, written notice at least one
hundred and eighty (180) days prior to the end of the then-current Initial
Employment Term or Renewal Term, as applicable, of such party’s intention to not
renew this Agreement for the following period (“Notice of Non-Renewal”). The
Initial Employment Term and each Renewal Term together are referred to herein as
the “Term”).

4.                  COMPENSATION

During the Term, the Company agrees to pay to the Executive, and he agrees to
accept in full consideration for all services performed by him, the following
compensation:

4.1              Base Salary: The Company will pay the Executive an annual base
salary of five hundred and fifty thousand dollars ($550,000.00), before all
applicable payroll deductions (“Base Salary”). This Base Salary will be paid in
accordance with the usual payroll practices of the Company. The Base Salary may
be increased (but not decreased) by the Board (or any duly constituted committee
thereof) in consultation with the CEO as determined in its sole discretion. The
Board shall consider increasing the Base Salary at the time the Executive holds
the title of “CEO”. The Base Salary payable to Executive hereunder in respect of
any calendar year during which Executive is employed by the Company for less
than the entire year shall be prorated in accordance with the total number of
calendar days in such calendar year during which he is so employed.

4.2              Bonus

(a)                Subject to the provisions of Section 4.2(b) below, the
Company shall (subject to the following sentence), during the Term of this
Agreement, pay or cause to be paid to the Executive an annual cash bonus with a
target of ninety percent (90%) of the Base Salary (“Annual Bonus”). The Board
shall consider increasing the target percentage at the time the Executive holds
the title of “CEO”. In accordance with the Company’s governing documents, the
amount of any such bonus shall be determined by the Board (or any duly
constituted committee thereof) based on target objectives and/or metrics with
respect to the Executive’s individual performance and the overall performance of
the Company which are mutually agreed upon by the Executive and the Board at the
beginning of each fiscal year (but no later than January 31 of the applicable
year); provided, however, that the Annual Bonus shall be no less than fifty
percent (50%) and no more than 150% of the Base Salary.

(b)               The Annual Bonus will be paid at such time or times as bonuses
are paid to the Company’s senior management personnel and otherwise in
accordance with the Company’s policies and practices; provided, that the Annual
Bonus shall be paid on or before January 31 of the fiscal year following the
year in which it was earned to the extent payment on a later date would violate
(if applicable to Executive) the provisions of Section 409A (as defined below);
provided, further, that, except (i) as provided in Section 7, the Annual Bonus
shall only become due to the extent the Executive remains employed by the
Company through the end of the fiscal period to which it relates, or (ii) in the
final year of the Term, a prorated Annual Bonus shall become due and payable in
accordance with Section 7.3(c) below. The Annual Bonus for 2017 will be
pro-rated to reflect the actual time of Executive’s employment with the Company
for 2017 (calculated by the number of calendar days worked in the current year,
divided by 365) and shall be paid solely in the amount of common stock of the
Company equal to the pro-rated portion of the Annual Bonus for 2017. The Annual
Bonus for 2018 shall be paid solely in the amount of common stock of the Company
equal to the Annual Bonus for 2018. Annual Bonuses for 2017 and 2018,
respectively, that are each paid in stock shall be calculated by taking the
applicable Annual Bonus amount and dividing it by the Company’s share price on
the applicable date of issuance.

Page 2
Execution Version



4.3              Withholding: The Company may withhold from any compensation and
benefits payable to the Executive all applicable federal, state and local
withholding taxes.

4.4              Incentive Stock. As soon as practicable following the Effective
Date and the adoption of an omnibus incentive stock plan by the Board and the
Company’s stockholders (“Share Plan”), Executive shall be granted the following
share allocations out of the Company’s incentive stock allocation pool
(representing as at the Effective Date, five percent (5%) of the outstanding
stock of the Company as at July 24, 2017) (“Incentive Pool”):

(a)                48,450 shares (representing the number of fully vested shares
of common stock of the Company valued at $10.32 per share equal to five hundred
thousand dollars ($500,000.00) (“Vested Stock”)). The Vested Stock will be
subject to the restrictions on transfer contained in the form of Lock Up
Agreement attached as Exhibit 1 and the period of such restriction shall be one
(1) year from the date on which the Vested Stock is issued by the Company and
granted to Executive;

(b)               1,052,492 shares (representing the relevant number of shares
of common stock of the Company valued at $10.32 per share (“Incentive Stock”)).
The terms of the Incentive Stock shall be determined, and the Incentive Stock
shall be administered (in a manner consistent with the immediately preceding
sentence), by the Compensation Committee of the Board of the Company in
accordance with the Share Plan.

The Company will establish a trading plan pursuant to Rule 10b5-1 under the
Securities and Exchange Act of 1934, as amended, prior to the one-year
anniversary of the Effective Date to facilitate sales of Executive’s Vested
Stock in the open market to cover the tax liability associated with vesting
events.

Page 3
Execution Version



4.5              Vesting Schedule. All Vested Stock granted to Executive as
provided in Section 4.4(a) above shall vest the date on which the Vested Stock
is issued by the Company and granted to Executive. All Incentive Stock granted
to Executive as provided in Section 4.4(b) above shall vest in accordance with
the following vesting schedule:

(a)                20% of the Incentive Stock (representing 210,498 shares) will
vest as follows:

(i)70,166 shares on September 18, 2019;

(ii)70,166 shares on September 18, 2020; and

(iii)70,166 shares on September 18, 2021;

(b)               80% of the Incentive Stock (representing 841,994 shares) will
vest as follows:

(i)52,625 shares upon execution by the Company of a final agreement with an
engineering, procurement and construction (EPC) contractor for an LNG facility;

(ii)210,498 shares upon execution of one or more binding tolling or LNG sales
and purchase agreements, with customary conditions precedent, providing for an
aggregate of at least 3.825 million tons per annum; and

(iii)578,871 shares upon a positive Final Investment Decision for an LNG project
providing for an aggregate of at least 4 million tons per annum;

(c)                For the avoidance of doubt, unvested Incentive Stock is
subject to Section 7 of this Agreement; provided however, that if prior to 100%
of the Incentive Stock vesting pursuant to Sections 4.5 (a) and (b) above, a
Change of Control (as defined in Section 6 below) occurs, all such unvested
Incentive Stock shall immediately vest.

 

5.                  BENEFITS

5.1              Benefit Programs. During the Term, the Executive will be
entitled to participate in all employee incentive, pension and welfare benefit
plans and programs made available generally to other employees of the Company,
as such plans or programs may be in effect from time to time. For the avoidance
of doubt, and except as set forth in Section 4.4 above, nothing contained in
this Agreement shall require to Company to establish or maintain any such plan
or program.

5.2              Vacation Time. The Executive will be entitled to four (4) weeks
of paid vacation per year.

5.3              Business Expenses. The Company will pay for all reasonable
expenses actually incurred by the Executive directly in connection with the
business affairs of the Company and the performance of his duties hereunder,
upon presentation of proper receipts or other proof of expenditure and subject
to such reasonable guidelines or limitations provided by the Company from time
to time or such expense reimbursement policies as the Board may adopt from time
to time.

Page 4
Execution Version

6.                  TERMINATION

The Executive’s employment under this Agreement may be terminated as follows,
but in the event of any such termination, the provisions of Sections 6, 7, 8 and
9 will survive the termination of the Executive’s employment and the expiration
of the Term.

6.1              Definitions.

(a)                “Advance Notice Period” means a notice period of at least one
hundred eighty (180) days’ advance notice of the Termination Date.

(b)               “Arrest” means an arrest of the Executive in which any related
criminal proceeding has not been dismissed within 60 days of such arrest.

(c)                “Cause” means: (i) the Executive’s refusal to comply with any
lawful directive of the Board, which refusal is not cured by the Executive
within thirty (30) days of written notice from the Company specifying the
directive which Executive refused to substantially perform (other than a refusal
resulting from Executive’s incapacity due to illness or injury); (ii) the
Executive acts (including a failure to act) in a manner that constitutes willful
misconduct or gross negligence in the performance of his duties as President;
(iii) the Executive has committed an act of (A) theft, embezzlement, or material
misrepresentation, in each case, in the performance of his duties as Executive
related to the business of the Company; or (B) fraud; (iv) a material breach by
the Executive of this Agreement or any fiduciary duty owed to the Company; or
(v) the Executive’s Arrest, indictment for, or conviction of (or the entry of a
plea of a nolo contendere or equivalent plea), in a U.S. court of competent
jurisdiction, a felony or misdemeanor involving material dishonesty or moral
turpitude or (vi) the Executive’s habitual or repeated performance of the
Executive’s duties under the influence of, alcohol or controlled substances to
the extent it adversely affects the Executive’s performance. A determination of
Cause must be made in writing by a majority of the members of the CEO and the
Board (other than the Executive, who shall not participate in any deliberations
of the Board with respect thereto) after the Executive has been given a
reasonable opportunity to address members of the Board with respect thereto.

(d)               “Change in Control” shall mean any of the following events:

(i)                 Any transfer (whether by tender offer, merger, consolidation
or other similar transaction), in one transaction or a series of related
transactions, to a person or group of affiliated persons, of the Company’s
voting securities or the voting securities of the stockholders of the Company
if, after such transfer, such person or group of affiliated persons would hold
more than fifty percent (50%) of the outstanding voting securities of the
Company or the Company’s stockholders (or the surviving entity or entities
thereto);

Page 5
Execution Version



(ii)               Any sale of all or substantially all of the assets of the
Company other than to a person or group affiliated with the Company or
controlled by or under common control with the Company or persons who hold more
than fifty percent (50%) of the outstanding voting securities of the Company or
the Company’s stockholders; or

(iii)             Any other event involving that the Board determines shall
constitute a change in control for purposes of this Agreement.

(e)                “Disability” or “Disabled” means the Executive’s inability to
substantially perform the duties set forth in Section 1 for a period of twelve
(12) consecutive weeks, or a cumulative period of one hundred and eighty (180)
business days in any 12-month period, as a result of physical or mental illness
or loss of legal capacity. If there should be a dispute between the Company and
the Executive as to the Executive’s disability for purposes of this Agreement,
the question shall be settled by the opinion of an impartial reputable physician
agreed upon by the parties or their representatives, or if the parties cannot
agree within ten (10) calendar days after a request for designation of such
party, then a physician shall be designated by TIRR Memorial Hermann in Houston,
Texas. The parties agree to be bound by the final decision of such physician.

(f)                “Good Reason” means the occurrence of any of the following
events without the Executive’s express written consent: (i) any breach by the
Company of any material provision of this Agreement, (ii) a reduction in the
Executive’s Base Salary or the guaranteed portion of the Annual Bonus, (iii) a
relocation or attempted relocation of Executive’s primary work location to a
location that is more than 50 miles from the Executive’s then current work
location; (iv) a material reduction or diminution of the Executive’s duties,
responsibilities or authorities which are caused by an act of the Company,
including any material change in the reporting structure of or to Executive, or
any assignment by the Company of duties materially inconsistent with Executive’s
position as President (or, if then applicable, as President and CEO); or (v) the
occurrence of a Change of Control which results in a reduction or diminution in
the position, title and responsibilities of Executive with the surviving
company. For the avoidance of doubt, the Board consultation with Company
personnel with respect to any matter shall not be deemed a “change in the
reporting structure of or to Executive” for purposes of the definition of “Good
Reason” in clause (iv) of this paragraph.

(g)               “Notice of Termination” means the prior written notice of
termination of the Executive’s employment.

(h)               “Termination Date” means the effective date of termination of
the Executive’s employment and this Agreement, and which constitutes a
“separation from service” for purposes of Section 409A, other than any surviving
provisions.

Page 6
Execution Version



6.2              By the Company. The Company may terminate the employment of the
Executive during the Term by delivery of a Notice of Termination, or decide not
to renew this Agreement by delivery of a Notice of Non-Renewal to the Executive.

(a)                If the Company terminates the Executive’s employment for
Cause, then the Notice of Termination may provide for an immediate Termination
Date without a notice period.

(b)               If the Company terminates the Executive’s employment due to
the Executive’s death, the Termination Date will be the date of the Executive’s
death.

(c)                If the Company terminates the Executive’s employment due to
the Executive’s Disability, the Notice of Termination must provide a Termination
Date that is at least ten days after the Executive has been determined to be
Disabled.

(d)               If the Company decides not to renew this Agreement, then the
Notice of Non-Renewal must have been provided to the Executive at least one
hundred eighty (180) days before the end of the Initial Term or current Renewal
Term with a Termination Date of the last day of the Initial Term or such Renewal
Term.

(e)                If the Company terminates the Executive’s employment without
Cause, then the Notice of Termination must provide an Advance Notice Period,
during which period the Executive’s employment and performance of services will
continue; provided, however, that the Company may, upon notice to the Executive
and without reducing compensation during the Advance Notice Period, excuse the
Executive from any or all of his duties during any Advance Notice Period.

6.3              By the Executive. The Executive may terminate his employment by
delivery of a Notice of Termination to the Company.

(a)                If the Executive terminates his employment for Good Reason,
the Executive must provide a Notice of Termination to the Company within ninety
(90) days of when the existence of a Good Reason condition first arose, with a
Termination Date that is at least thirty (30) days in the future from the date
of such notice, in order to permit the Company at least thirty (30) days to cure
the condition. The Executive’s employment will terminate on the Termination Date
specified in the Notice of Termination if (i) the Company does not cure the
condition during such thirty (30)-day cure period (or earlier date that the
Company notifies the Executive that it will not cure the condition) and (ii) the
Executive does not rescind such termination prior to the Termination Date.

(b)               If the Executive decides not to renew this Agreement, then the
Notice of Non-Renewal must have been provided to the Company at least one
hundred eighty (180) days before the end of the Initial Term or current Renewal
Term with a Termination Date of the last day of the Initial Term or such Renewal
Term.

(c)                If the Executive terminates his employment without Good
Reason, then the Executive’s Notice of Termination must provide an Advance
Notice Period, during which period the Executive’s employment and performance of
services will continue; provided, however, that the Company may, upon notice to
the Executive and without reducing compensation during the Advance Notice
Period, excuse the Executive from any or all of his duties during any Advance
Notice Period.

Page 7
Execution Version



7.                  TERMINATION PAYMENTS

In the event Executive’s employment with the Company is terminated, all
compensation and benefits set forth in this Agreement will terminate as of the
Termination Date except as specifically provided in this Section 7:

7.1              Payment upon Termination by the Company for Cause or by the
Executive without Good Reason. If the Executive’s employment is terminated by
the Company for Cause or by Executive without Good Reason, the Company shall:

(a)                Pay his Base Salary through the Termination Date;

(b)               Provide the Executive with all benefits and payments that are
accrued but unpaid as of the Termination Date in accordance with this Agreement
or the applicable benefit plans and programs of the Company, and

(c)                Thereafter, the Company shall have no further obligation to
make payments to the Executive hereunder.

7.2              Payment upon Termination by the Company without Cause, or by
the Executive with Good Reason. In the event the Executive’s employment is
terminated by the Company without Cause, or by the Executive with Good Reason,
in addition to the payments described in Section 7.1(a) and (b) above, the
following shall apply:

(a)                The Company shall pay the Executive an amount equal to the
sum of his Base Salary (as in effect as of his Termination Date) for a period of
twelve (12) months in a single, lump sum payment (“Severance Payment”) within
ten (10) days following the Termination Date;

(b)               The Company shall pay his Annual Bonus for the preceding
fiscal year in accordance with Section 4.2 to the extent not yet paid;

(c)                The Company shall pay the Executive as his Annual Bonus for
the fiscal year in which the termination occurs within thirty (30) days after
Executive executes the release referenced in Section 7.2(e) below an amount
equal to the Executive’s then applicable Annual Bonus target percentage
multiplied by the Executive’s then applicable Base Salary multiplied by a
fraction, the numerator of which is the number of days in the fiscal year
beginning on the first day through and including the Termination Date and the
denominator of which is three hundred sixty five (365). Any Annual Bonus payment
due pursuant to this Section 7.2(c) for 2017 or 2018 shall be paid solely in an
amount of common stock of the Company.

(d)               The Company shall provide the Executive with all benefits
expressly available upon termination of employment in accordance with the plans
and programs of the Company applicable to the Executive on the Termination Date
(but without duplication of any benefits or payments otherwise provided for
hereunder);

(e)                The Company’s obligation to make payments as provided in this
Section 7.2 shall be contingent upon the Executive executing a general release
concerning the Executive’s employment in form and substance reasonably
acceptable to the Company and the Executive, within forty-five (45) days
following the Termination Date and not revoking such release during the seven
(7)-day revocation period following execution of the release (“release
consideration period”). The amounts that would otherwise be paid to the
Executive prior to his execution of the release (without revocation) shall not
be paid until the release becomes fully effective. Once the release becomes
fully effective, any payment to the Executive that were delayed pursuant to the
preceding sentence shall be promptly paid in a lump sum and any subsequent
payments shall be paid to the Executive pursuant to the schedule otherwise
required by this Agreement; provided, however, that if the release consideration
period extends into the calendar year following the date of termination of
employment, then the payment or payments shall not be made until the later
calendar year regardless of when the release becomes effective;

Page 8
Execution Version



(f)                Executive’s prior grants of Incentive Stock, to the extent
then vested, shall remain outstanding in accordance with their terms. Any
unvested Incentive Stock shall vest immediately upon the Termination Date with
respect to any Termination by the Company without Cause or any Termination by
the Executive for Good Reason.

7.3              Payment upon Termination by the Company for Non-Renewal. In the
event the Executive’s employment is terminated by the Company due to the
Non-Renewal of the Term at the Company’s election by Notice of Non-Renewal
pursuant to Section 6.2(d), in addition to the payments described in Section 7.1
(a) and (b) above, the following shall apply:

(a)                The Company shall pay the Executive the Severance Payment
within ten (10) days following the Termination Date;

(b)               The Company shall pay his Annual Bonus for the preceding
fiscal year in accordance with Section 4.2 to the extent not yet paid;

(c)                The Company shall pay the Executive as his Annual Bonus for
the fiscal year in which the termination occurs within thirty (30) days
following the Termination Date, an amount equal to the Executive’s then
applicable Annual Bonus target percentage multiplied by the Executive’s then
applicable Base Salary multiplied by a fraction, the numerator of which is the
number of days in the fiscal year beginning on the first day through and
including the Termination Date and the denominator of which is three hundred
sixty five (365);

(d)               The Company shall provide the Executive with all benefits
expressly available upon termination of employment in accordance with the plans
and programs of the Company applicable to the Executive on the Termination Date
(but without duplication of any benefits or payments otherwise provided for
hereunder);

(e)                Executive’s prior grants of Incentive Stock, to the extent
then vested, shall remain outstanding in accordance with their terms and any
unvested Incentive Stock shall lapse and be forfeited.

7.4              Payment upon Termination by the Executive for Non-Renewal or by
the Company due to Death or Disability. In the event the Executive’s employment
is terminated by the Executive due to the Non-Renewal of the Term by the
Executive pursuant to Section 6.3(b), or by the Company due to Executive’s death
or Disability, in addition to the payments described in Section 7.1 (a) and (b)
above, the following shall apply:

(a)                The Company shall pay his Annual Bonus for the preceding
fiscal year in accordance with Section 4.2 to the extent not yet paid;

(b)               The Company shall provide the Executive, his estate or
personal representative with all benefits expressly available upon termination
of employment in accordance with the plans and programs of the Company
applicable to the Executive on the Termination Date (but without duplication of
any benefits or payments otherwise provided for hereunder); and

(c)                Executive’s prior grants of Incentive Stock, to the extent
then vested, shall remain outstanding in accordance with their terms and any
unvested Incentive Stock shall lapse and be forfeited; provided, that Company
shall use commercially reasonable efforts to register any prior grants of
Incentive Stock to the extent then vested, within 90 days of the Executive’s
death or Disability.

Page 9
Execution Version



8.                  PROTECTION OF CONFIDENTIAL INFORMATION

The Company has provided to Executive prior to the date of this Agreement, the
Executive is in possession of, and the Company will, on an ongoing basis during
the term of this Agreement, provide to Executive (or provide the Executive with
access to), Confidential Information which the Executive did not or would not
have access to or knowledge of before such Confidential Information was provided
or made accessible to Executive by the Company. “Confidential Information” means
all confidential or proprietary information that relates to the business,
technology, manner of operation, suppliers, customers, finances, investors,
prospective investors, technical data, engineering data, project specifications
and studies, employees, or business plans, proposals or practices of the Company
or its subsidiaries (if any), and includes, without limitation, the identities
of the Company’s suppliers, investors, prospective investors, customers and
prospective customers, the Company’s business plans and proposals, marketing
plans and proposals, technical plans and proposals, research and development,
budgets and projections, and nonpublic financial information. Excluded from the
definition of Confidential Information is (i) information that is or becomes
generally known to the public, other than through the breach of this Agreement
by the Executive and (ii) industry practices, standards and general operational
procedures. For this purpose, information known or available generally within
the trade or industry of the Company shall be deemed to be generally known to
the public.

8.1              Non-Disclosure of Confidential Information: The Executive
understands and agrees that Confidential Information will be considered the
trade secrets of the Company and will be entitled to all protections given by
law to trade secrets and that the provisions of this Agreement apply to every
form in which Confidential Information exists, including, without limitation,
written or printed information, films, tapes, computer disks or data, or any
other form of memory device, media or method by which information is stored or
maintained. The Executive acknowledges that in the course of employment with the
Company, he has received and may receive Confidential Information of the
Company. The Executive further acknowledges that Confidential Information is a
valuable, unique and special asset belonging to the Company. For these reasons,
and except as otherwise directed by the Company, the Executive agrees, during
his employment, and at all times after the termination of his employment with
the Company, that he will not disclose or disseminate to anyone outside the
Company, nor use for any purpose other than as required by his work for the
Company, nor assist anyone else in any such disclosure or use of, any
Confidential Information.

8.2              Return of Company Property and Information: Upon the Company’s
request at any time and for any reason, the Executive shall immediately (to the
extent practicable) deliver to the Company all materials (including all soft and
hard copies) in the Executive’s possession to the extent they contain, reflect
or substantially relate to Confidential Information. The Executive shall not
retain any originals or copies, in electronic or printed form, of any documents
or materials related to the Company’s business that the Executive came into
possession of or created as a result of the Executive’s employment at the
Company and Executive may be asked to certify in writing that he has not
retained any such Confidential Information prior to the payment of any amounts
pursuant to Article 7. The Executive acknowledges that such information,
documents and materials are the exclusive property of the Company.

Page 10
Execution Version



8.3              Applicability: This Section 8 will survive the termination of
this Agreement and the Executive’s employment with the Company. The covenants
contained in this Section 8 are made by the Executive in consideration for
(i) the Company’s promise to provide Confidential Information to the Executive,
(ii) the substantial economic investment made by Company in the Confidential
Information and (iii) the compensation and other benefits afforded by Company to
the Executive.

9.                  NONCOMPETITION AND NONSOLICITATION

9.1              Applicability. This Section 9 will survive the termination of
this Agreement and the Executive’s employment with the Company. The covenants
contained in this Section 9 are made by the Executive in consideration for
(i) the Company’s promise to provide Confidential Information to the Executive,
(ii) the substantial economic investment made by Company in the Confidential
Information and (iii) the compensation and other benefits afforded by the
Company to the Executive. To protect the Company’s Confidential Information, the
Executive agrees that it is necessary to enter into the following restrictive
covenants. The Executive agrees that these covenants are ancillary to the
enforceable promises between Company and the Executive in Section 8.

9.2              Definitions.

(a)                “Competitive Business” means any business that is engaged in,
has made a final investment decision for, or is seeking funding, permits or
regulatory approvals for, (i) the development, construction and operation of a
new, or an expansion of an existing, facility for the exportation from the
United States of liquefied natural gas or (ii) any phase of such a liquefied
natural gas development or expansion project described in (i) that involves the
siting, design or construction of facilities for the production and export from
the United States of liquefied natural gas by such business.

(b)               “Developments” means all inventions, modifications,
discoveries, designs, developments, improvements, processes, software programs,
works of authorship, documentation, formulae, data, techniques, know-how, trade
secrets or intellectual property rights or any interest therein to the extent
relating to the business of the Company.

(c)                “Restricted Period” means the period commencing on the
Effective Date and ending on the eighteen-month anniversary of the Termination
Date.

(d)               “Solicitation” means, directly or indirectly, individually or
as a consultant to, or as an employee, officer, director, stockholder, partner
or other owner or participant of, any entity, (i) the solicitation of,
inducement of, or attempt to induce, any employee, agent or consultant of the
Company to leave the employ of, or stop providing services to, the Company; or
(ii) the offering or aiding another to offer employment to, or interfering or
attempting to interfere with the Company’s relationship with, any employees or
consultants of the Company.

Page 11
Execution Version



9.3              Noncompetition. The Executive agrees that (i) during the
Restricted Period, other than in connection with his duties under this
Agreement, he will not, without the prior written consent of the Company,
directly or indirectly, engage in any employee, managerial, consulting, advisory
or similar activities for or for the benefit of a Competitive Business and (ii)
during the Restricted Period, other than ownership in the Company, he will not
own, directly or indirectly, a Competitive Business or any interest therein.
Notwithstanding the foregoing, the Executive shall be permitted during the
Restricted Period to own, directly or indirectly, securities of any organization
or entity, which are traded on any national securities exchange if the Executive
is not the controlling shareholder, or a member of a group that controls such
organization or entity, and directly or indirectly, does not own five (5)
percent or more of any class of securities of such organization or entity.
Notwithstanding the foregoing, after the Term (including during the balance of
Restricted Period), the Executive may be employed by or provide services to any
(i) third-party service provider to the LNG industry, such as an EPC company, or
(ii) any organization who engages in a Competitive Business but its primary line
of business is not a Competitive Business if and for so long as he does not
engage in or provide information or assistance to the Competitive Business line
of business.

9.4              Nonsolicitation. During the Restricted Period, other than in
connection with his duties under this Agreement, the Executive will not engage
in or attempt to engage in any Solicitation; provided that Solicitation will not
be considered to have occurred by the general advertising for or hiring of any
employee by entities with which the Executive is associated, as long as he does
not (a) directly or indirectly contact such employee prior to his departure from
the Company or during the balance of the Restricted Period regarding such
employee’s employment with such entities, or (b) in the case of hiring such
employee, control such entity or have any input in the decision to hire such
employee. Responding to reference requests shall not be considered a
Solicitation. For avoidance of doubt, for the purposes of this Section 9.4, (i)
“employee” shall not include any employee of the Company that has not been
employed by the Company for a period of at least thirty (30) days, and (ii)
Solicitation will be not be considered to have occurred with respect to any
agent of consultant to the Company merely because such agent or consultant is
retained by such entity or entities.

9.5              Ownership of Intellectual Property.

(a)                All Developments made by the Executive, either alone or in
conjunction with others, at any time or at any place during the Executive’s
employment with the Company, whether or not reduced to writing or practice
during such period of employment, which relate to the business in which the
Company is engaged or, to the knowledge of the Executive, in which the Company
has taken material actions in order to prepare to engage, shall be and hereby
are the exclusive property of the Company without any further compensation to
the Executive. In addition, without limiting the generality of the prior
sentence, all Developments which are copyrightable work by the Executive are
intended to be “work made for hire” as defined in Section 101 of the Copyright
Act of 1976, and shall be and hereby are the property of the Company.

Page 12
Execution Version



(b)               The Executive shall promptly disclose any material
Developments to the Company. If any Development is not the property of the
Company by operation of law, other provisions of this Agreement or otherwise,
the Executive will, and hereby does, assign to the Company all right, title and
interest in such Development, without further consideration, and will assist the
Company and its nominees in every way, at the Company’s expense, to secure,
maintain and defend the Company’s rights in such Development. The Executive
shall sign all instruments necessary for the filing and prosecution of any
applications for, or extension or renewals of, letters patent (or other
intellectual property registrations or filings) of the United States or any
foreign country which the Company desires to file and relates to any
Development.

(c)                During the Term, the Executive hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as such
Executive’s agent and attorney-in-fact (which designation and appointment shall
be deemed coupled with an interest and shall survive the Executive’s death or
incapacity), to act for and in the Executive’s behalf to execute and file any
such applications, extensions or renewals and to do all other lawfully permitted
acts to further the prosecution and issuance of such letters patent, other
intellectual property registrations or filings, or such other similar documents
with the same legal force and effect as if executed by the Executive.

9.6              Tolling. If an arbitrator determines that the Executive has
violated Section 9.3 or 9.4, the Restricted Period as to that particular section
will be tolled for the time period of non-compliance as specifically determined
by the arbitrator.

9.7              Equitable Relief: The Executive acknowledges that (i) the
provisions of this Section 9 are essential to the Company; (ii) that the Company
would not enter into this Agreement if it did not include this Section 9; and
(iii) that damages sustained by the Company as a result of a breach of this
Section 9 cannot be adequately remedied by monetary damages. Furthermore, the
Executive agrees that the Company, notwithstanding any other provision of this
Agreement, and in addition to any other remedy it may have under this Agreement,
or at law, will be entitled to injunctive and other equitable relief to prevent
or curtail any breach of this Section 9.

9.8              Contingent upon Compliance. The restrictive covenants imposed
on Executive in this Agreement following any Termination Date shall be operable
and effective only if the Company is in material compliance with its obligations
under Section 7 and Section 10. In the event the Executive materially breaches
any of his obligations under Section 9.4, then in addition to any other rights
and remedies to which the Company is otherwise entitled, the Executive shall
promptly pay to the Company any Severance Payment previously made to the
Executive pursuant to Section 7.2.

Page 13
Execution Version



10.              Indemnification and D&O Insurance

10.1          Indemnification. The Company shall, to the maximum extent not
prohibited by law, indemnify, defend and hold Executive harmless if Executive is
made, or threatened to be made, a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative, including an action by or in the right of the Company to procure
a judgment in its favor (collectively, a “Proceeding”), by reason of the fact
that Executive is or was a director or officer of the Company or an affiliate,
or is or was serving in any capacity at the request of the Company for any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, against judgments, fines, penalties, excise taxes, amounts paid in
settlement and costs, charges and expenses (including attorneys’ fees and
disbursements) paid or incurred in connection with any such Proceeding
(collectively, “Losses”) incurred by the Executive provided that the Executive
acted in good faith and in a manner he reasonably believed to be in, or not
opposed to, the best interests of the Company and provided further that the
omission, act or conduct that was the basis for, or otherwise caused, the Losses
did not constitute gross negligence, willful misconduct or fraud on the part of
the Executive or its agent. The rights conferred upon Executive pursuant to this
Section shall (i) not be deemed exclusive of any other rights which Executive
may now or hereafter have under any law, bylaw, constituency document,
agreement, vote of stockholders or disinterested directors or otherwise; (ii)
continue as to Executive after Executive has ceased to be a director, officer,
or employee of the Company and shall inure to the benefit of the heirs,
executors and administrators of Executive’s estate; and (iii) be enforceable by
Executive in any court of competent jurisdiction. The burden of proving that
such indemnification or reimbursement or advancement of expenses is not
appropriate shall be on the Company.

10.2          D&O Insurance. The Company shall purchase and maintain director
and officer liability insurance throughout the term of this Agreement which
covers Executive such terms and providing such further coverage as the Board
determines is appropriate and the Executive shall be covered by such insurance
on the same basis as the other officers of the Company and the Board of
Directors.

11.              FORM OF NOTICE

All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by telecopy or other
electronic facsimile transmission or by registered or certified mail, return
receipt requested, at the address set forth below or at such other address as
may hereafter be designated by notice given in compliance with the terms hereof:

 

  If to Executive:  

Mr. Matthew K. Schatzman

11507 Memorial Drive

Houston, Texas 77024

          If to the Company:  

NextDecade Corporation

3 Waterway Square Place

Suite 400

The Woodlands, TX 77380

Attention: General Counsel

 

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by electronic facsimile transmission, it shall
be effective upon receipt.

Page 14

Execution Version



12.              ASSIGNMENT

This Agreement and all rights under this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective personal or legal representatives, executors, administrators, heirs,
distributees, devisees, legatees, successors and assigns. Nothing in this
Agreement shall be construed to confer any right, benefit or remedy upon any
person that is neither a party hereto nor a personal or legal representative,
executor, administrator, heir, distributee, devisee, legatee, successor or
assign of a party hereto. This Agreement is personal in nature, and none of the
parties to this Agreement shall, without the written consent of the others,
assign or transfer this Agreement or anyone or more of its rights or obligations
under this Agreement to any other person or entity, except that the Company may
assign its rights and delegate its obligations under this Agreement to any
entity that acquires all or substantially all of its business, whether by sale
of assets, merger or like transaction, provided such other person or entity
expressly agrees to the enforceability of the terms and conditions hereunder
against such other person or entity, as successor to the Company. If the
Executive should die while any amounts are still payable, or any benefits are
still required to be provided, to the Executive hereunder, all such amounts or
benefits, unless otherwise provided herein, shall be paid or provided in
accordance with the terms of this Agreement to the Executive’s devisee, legatee
or other designee or, if there be no such person, to the Executive’s estate.

13.              WAIVERS

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies under this Agreement, and no
course of dealing or performance with respect thereto, will constitute a waiver
thereof. The express waiver by a party hereto of any right, title, interest or
remedy in a particular instance or circumstance will not constitute a waiver
thereof in any other instance or circumstance. All rights and remedies shall be
cumulative and not exclusive of any other rights or remedies.

14.              AMENDMENTS IN WRITING

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, nor consent to any departure therefrom by either party, will in
any event be effective unless the same is in writing, specifically identifying
this Agreement and the provision intended to be amended, modified, waived,
terminated or discharged and signed by the Company and the Executive. Each
amendment, modification, waiver, termination or discharge will be effective only
in the specific instance and for the specific purpose for which given. No
provision of this Agreement will be varied, contradicted or explained by any
oral agreement, course of dealing or performance or any other matter not set
forth in an agreement in writing and signed by the Company and the Executive.

15.              APPLICABLE LAW; DISPUTE RESOLUTION

15.1          Governing Law. This Agreement will in all respects, including all
matters of construction, validity and performance, be governed by, and construed
and enforced in accordance with, the laws of the State of Texas, without regard
to any rules governing conflict of laws of the laws of any jurisdiction other
than the State of Texas.

Page 15

Execution Version



15.2          Arbitration. Any controversy or claim arising out of or in
relation to this Agreement, the Executive’s employment relationship with the
Company or the termination hereof or thereof (including, but not limited to, any
claims of breach of contract, wrongful termination or age, sex, race, disability
or other discrimination) shall be resolved by confidential, binding arbitration,
to be held in Houston, Texas, administered by the American Arbitration
Association under its Employment Arbitration Rules and judgment upon the award
rendered by a single arbitrator may be entered in any court having jurisdiction
thereof. Notwithstanding the foregoing, either the Company or the Executive may
apply to any court of competent jurisdiction seeking an equitable remedy to
enforce this Section 15.2 or injunctive relief until the arbitration award is
rendered or the controversy is otherwise resolved.

16.              Compliance with Section 409A.

16.1          The Company intends that this Agreement shall comply with Section
409A and shall be interpreted, operated and administered accordingly.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Executive’s termination of employment with the Company the Executive is a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations or Treasury guidance issued thereunder
(“Section 409A”) and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the payments to which Executive would
otherwise be entitled during the first six months following his termination of
employment shall be deferred and accumulated (without any reduction in such
payments ultimately paid or provided to the Executive) for a period of six
months from the date of termination of employment and paid in a lump sum on the
first day of the seventh month following such termination of employment (or, if
earlier, the date of the Executive’s death), and (ii) if any other payments of
money or other benefits due to Executive hereunder would cause the application
of an accelerated or additional tax under Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payment or other benefits shall
be restructured, to the extent possible, in a manner, determined by the Board,
that does not cause such an accelerated or additional tax. The Company intends
that this Agreement shall comply with Section 409A and shall be interpreted,
operated and administered accordingly.

16.2          Each installment payment or other payment in a series of payments
hereunder shall be deemed to be a separate payment for purposes of Section 409A.
To the extent that it is reasonable determined by the Company and Executive that
reimbursements or other in-kind benefits under this Agreement constitute
“nonqualified deferred compensation” for purposes of Section 409A, (A) all
expenses or other reimbursements hereunder shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by the Executive, (B) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (C) no
such reimbursement, expenses eligible for reimbursement, or in-kind benefits
provided in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

Page 16

Execution Version



17.              SEVERABILITY

If any provision of this Agreement is held invalid, illegal or unenforceable
under applicable law, for any reason, including, without limitation, the
duration of such provision, its geographical scope or the extent of the
activities prohibited or required by it, then, to the full extent permitted by
law (i) all other provisions will remain in full force and effect and will be
liberally construed in order to carry out the intent of the parties hereto as
nearly as may be possible, (ii) such invalidity, illegality or unenforceability
will not affect the validity, legality or enforceability of any other provision
hereof, and (iii) any court or arbitrator having jurisdiction thereover shall
(and will have the power to) reform such provision to the extent necessary for
such provision to be enforceable under applicable law.

18.              COUNTERPARTS

This Agreement, and any amendment or modification entered into pursuant to
Section 13 hereof, may be executed in any number of counterparts (including
facsimile or electronically transmitted portable document (.pdf) counterparts),
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, will constitute
one and the same instrument; provided that fax or electronically transmitted
signatures of this Agreement shall be deemed the same as delivery of an
original. Counterpart signatures need not be on the same page and shall be
deemed effective upon receipt. At the request of either party, the parties will
confirm fax or electronically transmitted signature pages by signing a duplicate
original document.

19.              NO CONFLICTING AGREEMENTS

The Executive represents and warrants to the Company that the Executive is not a
party to or bound by any confidentiality, noncompetition, non-solicitation,
employment, consulting or other agreement or restriction which could conflict
with, or be violated by, the performance of the Executive’s duties to the
Company or obligations under this Agreement.

20.              ENTIRE AGREEMENT

This Agreement on and as of the date hereof constitutes the entire agreement
between the Company and the Executive relating to employment of the Executive
with the Company, and supersedes and cancels any and all previous or
contemporaneous contracts, arrangements or understandings, whether oral or
written between the Company and the Executive relating to his employment with or
termination from the Company.

Page 17

Execution Version



The next page is the signature page.

 

 

 



Page 18
 

 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
with effect as set forth above.

EMPLOYEE:               /s/ Matthew K. Schatzman   Matthew K. Schatzman

Date: September 8, 2017

          NEXTDECADE CORPORATION               By:   /s/ Kathleen Eisbrenner  
Name:  Kathleen Eisbrenner  

Title: CEO

Date: September 8, 2017

 




 

 

EXHIBIT 1

 

 

FORM OF LOCK-UP AGREEMENT

 

[●], 2017

NextDecade Corporation

3 Waterway Square Place, Suite 400

The Woodlands, Texas 77380

 

 

Ladies and Gentlemen:

 

Reference is made to that certain Employment Agreement (the “Employment
Agreement”), dated [_______], 2017, by and among NextDecade Corporation, a
Delaware corporation (“NextDecade”) and Matthew K. Schatzman (“Executive”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Employment Agreement.

 

To induce the parties to issue the Vested Stock, the undersigned hereby agrees
that he will not, during the period commencing on the date hereof and ending on
the first anniversary of the date hereof (the “Restricted Period), (1) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
Vested Stock beneficially owned (as such term is used in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) by the
undersigned or any other Related Securities (as defined below) so owned or
(2) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of the shares of
Vested Stock, whether any such transaction described in clause (1) or (2) above
is to be settled by delivery of shares of Vested Stock or such other securities,
in cash or otherwise. The foregoing sentence shall not apply to (a) transactions
relating to shares of NextDecade common stock or related securities acquired in
open market transactions after the date hereof, (b) transfers of shares of
NextDecade common stock or related securities as bona fide gifts or to a trust
the beneficiaries of which are exclusively the undersigned or immediate family
members of the undersigned, (c) transactions relating to shares of NextDecade
common stock or related securities by operation of law pursuant to a qualified
domestic order or in connection with a divorce settlement, (d)  transfers of
shares of NextDecade common stock or related securities by will or intestacy,
(e) the exercise of options, stock appreciation rights or warrants to purchase
shares of NextDecade common stock or (f) transfers, sales, tenders or other
dispositions of NextDecade common stock to a bona fide third party pursuant to a
tender offer for securities of NextDecade or any merger, consolidation or other
business combination involving a Change of Control of NextDecade that, in each
case with respect to this clause (f), has been approved by the board of
directors of NextDecade (including, without limitation, entering into any
lock-up, voting or similar agreement pursuant to which the undersigned may agree
to transfer, sell, tender or otherwise dispose of NextDecade common stock in
connection with any such transaction, or vote any NextDecade common stock in
favor of any such transaction); provided that all shares of NextDecade common
stock subject to this agreement that are not so transferred, sold, tendered or
otherwise disposed of remain subject to this agreement; and provided, further,
that it shall be a condition of transfer, sale, tender or other disposition that
if such tender offer or other transaction is not completed, any NextDecade
common stock subject to this agreement shall remain subject to the restrictions
herein or (h) the establishment of a trading plan pursuant to Rule 10b5-1 under
the Exchange Act for the transfer, sale or any other disposition of shares of
NextDecade common stock; provided that (A) in the case of any transfer,
distribution or sale pursuant to clauses (b), (c), (d) or (e) above, each donee,
transferee or pledgee shall sign and deliver a lock-up agreement substantially
in the form of this letter, (B) in the case of any transfer or distribution
pursuant to clauses (a), (b) and (c), no filing by any party (donor, donee,
transferor or transferee) under the Exchange Act or other public announcement
shall be required or shall be made voluntarily in connection with such transfer
or distribution (other than a filing on a Form 5 made after the expiration of
the Restricted Period referred to above), (C) in the case of clause (f) above,
that any shares of NextDecade common stock received upon such exercise, vesting,
conversion, exchange or settlement shall be subject to all of the restrictions
set forth in this agreement, (D) in the case of clause (h) above such plan does
not provide for the transfer of shares of NextDecade common stock during the
Restricted Period and the entry into such plan is not publicly disclosed,
including in any filing under the Exchange Act, during the Restricted Period
and, (E) any filing or announcement by NextDecade or the undersigned relating to
a transfer or distribution under clauses (d), (e), (f) or (g) above shall
briefly note the applicable circumstances that cause such clause to apply and
explain that the filing or announcement relates solely to transfers or
distributions falling within the category described in the relevant clause.


 



“Related Securities” shall mean any options or warrants or other rights to
acquire NextDecade common stock or any securities exchangeable or exercisable
for or convertible into NextDecade common stock, or to acquire other securities
or rights ultimately exchangeable or exercisable for, or convertible into,
NextDecade common stock.

“Change of Control” shall mean the transfer (whether by tender offer, merger,
consolidation or other similar transaction), in one transaction or a series of
related transactions, to a person or group of affiliated persons, of
NextDecade’s voting securities or the voting securities of the stockholders of
NextDecade if, after such transfer, such person or group of affiliated persons
would hold more than fifty percent (50%) of the outstanding voting securities of
NextDecade or NextDecade’s stockholders (or the surviving entity or entities
thereto).

The undersigned understands that NextDecade is relying upon this agreement in
proceeding toward execution of the Employment Agreement. The undersigned further
understands that this agreement is irrevocable.

Notwithstanding anything herein to the contrary, this agreement shall be of no
further force or effect and the undersigned shall be released from all
obligations under this agreement upon the earlier of (i) the termination of the
Employment Agreement and (ii) the first business day following the expiration of
the Restricted Period.

This agreement shall be legally binding on the undersigned and on the
undersigned’s successors and permitted assigns and shall be governed by and
construed in accordance with the internal law of the State of Delaware
regardless of the law that might otherwise govern under applicable principles of
conflicts of law thereof.

The undersigned irrevocably consents to the exclusive jurisdiction and venue of
the courts of the State of Delaware or the federal courts located in the State
of Delaware in connection with any matter based upon or arising out of this
agreement, agrees that process may be served upon it in any manner authorized by
the laws of the State of Delaware and waives and covenants not to assert or
plead any objection which it might otherwise have to such manner of service of
process. The undersigned waives, and shall not assert as a defense in any legal
dispute, that (a) it is not personally subject to the jurisdiction of the above
named courts for any reason, (b) such Legal Proceeding may not be brought or is
not maintainable in such court, (c) its property is exempt or immune from
execution, (d) such Legal Proceeding is brought in an inconvenient forum or
(e) the venue of such Legal Proceeding is improper. THE UNDERSIGNED
UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS
ASSERTED IN ANY LEGAL DISPUTE RELATING TO THIS AGREEMENT. IF THE SUBJECT MATTER
OF ANY SUCH LEGAL DISPUTE IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS
PROHIBITED, THE UNDERSIGNED SHALL NOT ASSERT IN SUCH LEGAL DISPUTE A
NONCOMPULSORY COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.
FURTHERMORE, THE UNDERSIGNED SHALL NOT SEEK TO CONSOLIDATE ANY SUCH LEGAL
DISPUTE WITH A SEPARATE ACTION OR OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL
CANNOT BE WAIVED.


 

 

IN WITNESS WHEREOF, the undersigned has caused this agreement to be executed as
of the date first written above.

 

  Very truly yours,      

Matthew K. Schatzman

         

[Address]

 

 

 



 

